Citation Nr: 0923169	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, status post laminectomy, L5-S1, claimed as a back 
condition.  

2.  Entitlement to service connection for cervical 
discopathy, status post discectomy, claimed as a neck 
condition.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for a bilateral hand 
condition.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a respiratory 
condition, to include shortness of breath.

8.  Entitlement to service connection for a blood disorder, 
to include claudication and deep vein thrombosis.

9.  Entitlement to service connection for pericarditis, 
claimed as a heart condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1965 to August 
1968.  He served in the Republic of Vietnam from January 1966 
to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for the disorders listed 
on the first page, above.  The record reflects that the 
September 2005 rating decision also denied service connection 
for tinnitus; however, the Veteran did not mention that 
disorder in his notice of disagreement in October 2005, and 
therefore it is not before the Board on appeal.

The appeal is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


REMAND

The Veteran contends he should be entitled to service 
connection for a back and neck disorder, which he claims 
occurred when he fell out of a helicopter in Vietnam.  He 
claims he saw medics in Vietnam and then sought medical 
attention at Fort Ord when he returned to the U.S.  He also 
claims he has had disorders of the feet, hands, and skin 
since his service in Vietnam.  Finally, he contends that his 
pericarditis, respiratory disorder, and blood disorder all 
began in 1988, after which he was diagnosed as having lupus, 
and that his lupus was caused by exposure to Agent Orange 
while in Vietnam.  He also asserts that he was exposed to 
chemicals at Fort Ord.  

Because the Veteran served in the Republic of Vietnam during 
the Vietnam era, he is presumed to have been exposed to Agent 
Orange and/or other herbicide agents.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).

Of record is a November 2005 medical record from the Loma 
Linda VAMC which shows a letter addressed to the Veteran 
advising him that his Agent Orange registry examination had 
been done on October 12, 2005, and showed porphyria cutanea 
tarda, lupus, and hypertension.  A review of the claims file 
shows that the RO obtained treatment records from the Palm 
Desert VA clinic dated in July and August 2005 which are of 
record, but a copy of the October 2005 Agent Orange registry 
examination is not of record (and also is not mentioned in 
the list of evidence considered in the February 2007 
Statement of the Case issued by the RO).  Because the Veteran 
has claimed that some of his disabilities were caused by his 
exposure to Agent Orange in Vietnam, a copy of this Agent 
Orange registry examination, along with any supporting 
documentation, should be obtained and associated with the 
claims file.  

In addition, the Veteran reported in December 2005 that he 
was receiving ongoing treatment at the Loma Linda VAMC for 
his back and cervical conditions.  In March 2007, he 
indicated there had been no mention (by the RO) of "any 
tests or medical consultations conducted by the VA in Loma 
Linda and Palm Desert for 2006".  He claimed he was 
"undergoing an Agent Orange evaluation which, to my 
knowledge, has not yet been completed".  Thus, on remand, 
complete and current VA treatment records for the Veteran 
from the Loma Linda VAMC and from the Palm Desert clinic 
should be obtained and associated with the claims file.

With regard to the Veteran's claim that he saw medics in 
Vietnam for his back and neck injuries and then sought 
medical attention at Fort Ord when he returned to the U.S., 
the Board notes that in August 2005 the National Personnel 
Records Center (NPRC) sent the Veteran's service treatment 
records (STRs) to the RO.  A review of these records shows 
that the Veteran was stationed at Fort Ord both prior to and 
subsequent to his tour of duty in Vietnam.  Although the STRs 
appear to be complete, on remand an attempt should be made to 
obtain any additional clinical records for the Veteran from 
the medical facility at Fort Ord.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any clinical records 
for the Veteran from the Army Hospital at 
Fort Ord, for the period from February 
1967 to August 1968.  A negative reply 
should be requested, if necessary.  Ensure 
that the dictates of 38 U.S.C.A. § 5103A 
(b) and 38 C.F.R. § 3.159(c)(2) are 
followed in attempting to obtain any such 
records.  

2.  Obtain complete and current medical 
records for the Veteran from the Loma 
Linda VAMC and from the Palm Desert CBOC, 
specifically pertaining to any complaints 
of or treatment for a back disorder, a 
neck disorder, a disorder of the feet, a 
disorder of the hands, a skin disorder, 
sleep apnea, a respiratory disorder, 
and/or a blood disorder.  This should 
specifically include obtaining a copy of 
the October 12, 2005, Agent Orange 
registry examination report and any 
related, supporting, or followup records.  

3.  Thereafter, review the evidence of 
record and adjudicate the claims.  If any 
decision remains adverse to the Veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

